Citation Nr: 0104324	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  90-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Thomas W. Krause, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970, to include verified military service in the Republic of 
Vietnam from December 1969 to November 1970.  

This appeal arises from an August 1989 decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed this determination.  The history of this 
case includes a number of decisions and remands by both the 
Board of Veterans' Appeals (Board) and the United States 
Court of Appeals for Veterans Claims (Court).  The most 
recent Board remand of this case was in February 1998 in 
which further development of the veteran's claimed stressors 
was requested.  The case has now returned for further 
appellate consideration.

A hearing was held before the Board in September 2000.  This 
hearing was conducted by the undersigned who will make the 
final determination in this case.  38 U.S.C.A. § 7102(a) 
(West 1991 & Supp. 2000).


REMAND                     

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304, 4.125 (2000).  

In this case, the veteran did not serve in a military 
occupational specialty (MOS) that per se is associated with 
front line combat operations.  The veteran did, however, 
serve in Vietnam as a armament maintenance man, but he was 
not awarded any badge or decoration for valor or combat 
service.  As there is not sufficient evidence at this time to 
presume that the veteran engaged in combat with the enemy, 
there must be corroborative evidence of the claimed in-
service stressors, to include stressors which allege combat 
service.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
see also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.304(d), (f).

The actual existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A review of the claims file indicates that the RO has 
conducted substantial efforts to obtain military and lay 
evidence to verify the veteran's claimed stressors.  However, 
during his hearing before the Board in September 2000 the 
veteran presented evidence of new stressors during his 
service in Vietnam that have yet to be developed.  In 
addition, he has identified Social Security Administration 
(SSA) records that are pertinent to his claim for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled on the importance of the VA obtaining SSA medical 
evidence when adjudicating claims for compensation.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  On remand, the 
RO should obtain these records.  If these records are not 
available, the RO must inform the veteran in compliance with 
the above referenced provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000).  In addition, it appears that parts of the 
veteran's VA treatment records, especially his outpatient 
records have not been obtained.  In accordance with the new 
statute, the RO should now request all of the available VA 
treatment records regardless of date.  Id.  

Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C. §  5103A(d).  In the case of a claim for PTSD, this 
nexus opinion is needed to determine whether any verified 
stressors are related to the current PTSD.  See Cohen,  10 
Vet. App. at 142.  A review of the VA psychiatric 
examinations of record indicates that no verified stressors 
have been identified for the examiners by the VA.  The 
veteran alleged at his Board hearing that he suffered with 
"battle fatigue" during his Vietnam service and his service 
medical records note in April 1970 his complaints of 
nervousness and fear of being killed.  A medical opinion is 
also required to determine if an etiological relationship 
exists between his complaints in April 1970 and his current 
psychiatric disability.  Since the Board cannot exercise its 
own independent judgment on medical matters, further 
examination is required, to include an opinion based on 
review of the entire record.  Colvin, 1 Vet. App. at 175.  
Therefore, further development is in order.

A review of the claims file indicates that the veteran has 
alleged the following in-service stressors:

1.)  Being fired on by the enemy while traveling by 
jeep or helicopter between U. S. firebases in 
Vietnam.

2.)  Experiencing more than 10 mortar attacks while 
working at bases in "Binh Phuoc" and "Plei 
Herel." (phonetic spelling)

3.)  Witnessing the killing of enemy soldiers 
during an attack on a U.S. firebase.

4.)  Firing an M-60 machinegun during an enemy 
attack on "Shaky Hill" inside Cambodia during the 
Cambodian Invasion.

5.)  Helping repel a Viet Cong attack on a South 
Vietnamese village one half mile from a U. S. Navy 
river boat base.

? Witnessing the death and wounding of 
civilian Vietnamese men, women, and 
children.

? The U.S. Navy river boat base in question 
was possibly located at Khanh Hoa, Vietnam 
and near "BC Island."

6.)  Identifying the body of a hometown friend, 
[redacted], at a U.S. Navy river boat base.

? Mr. [redacted] reportedly had shot himself 
in the head and was so mutilated he could 
only be identified by a tattoo on his arm.

7.)  Learning that former unit members of the 99th 
CS Support Battalion, last names "[redacted]" and 
"[redacted]", had been killed after they had 
volunteered to change their MOS to helicopter door 
gunner.

8.)  Learning that one of his fellow servicemembers 
from the 99th CS Support Battalion that had been 
assigned to the 1st Cavalry Division during the 
Cambodian Invasion had set himself on fire with a 
can of sterno in order to leave the combat area.

9.)  Driving a truck in a convoy sometime in April 
1970 between U.S. bases on Route 1 while assigned 
to the 528th Light Maintenance Company, he was 
fired on by rocket propelled grenades and/or small 
arms fire.  During his hearing on appeal in 
November 1989, the veteran indicated that this 
incident happened during the invasion of Cambodia.

Under the recently passed new legislation, attempts must now 
be made to try and identify each of these stressors.  While 
efforts have been undertaken by the RO, documentation of all 
of the efforts undertaken in developing each of the foregoing 
claimed stressors is not of record, and the efforts taken 
have not been exhaustive.  In addition, the veteran and his 
representative have identified additional sources of 
information regarding the veteran's military service.  These 
include possible references verifying his stressors in the 
records of the 725th Maintenance Battalion and the 2nd 
Battalion/47th Infantry (Mechanized) from May to November 
1970.  It appears that the representative is contending that 
the veteran serviced with these units on a temporary 
assignment during the Cambodian Invasion.  According to the 
book Vietnam Order of Battle, by [redacted], the 2nd 
Battalion, 47th Infantry was assigned to the 3rd Brigade, 9th 
Infantry Division during 1970 and was stationed at Binh 
Phuoc, Vietnam.  The 725th Maintenance Battalion was assigned 
to the 25th Infantry Division.  Mr. [redacted] book indicates 
that members of this battalion received far flung 
assignments.  Development of operational records, histories, 
morning reports, etc., must be completed.

Finally, the veteran claims that he was awarded the Combat 
Infantryman's Badge (CIB) for service in Vietnam.  His 
service personnel records do not confirm this assertion.  
Still, the appellant has testified that for periods of time 
during his Vietnam service he was temporarily assigned to 
infantry units and was engaged in firefights with the enemy.  
In support the appellant references a "Certificate of Combat 
Service" signed by the then commanding officer of the 3rd 
Brigade of the 9th Infantry Division (3/9), which states that 
the veteran had engaged in "combat service" with this unit.  
According to U. S. Army regulations, it is possible for a 
soldier assigned to an infantry unit, that does not 
necessarily have an infantry MOS, to be awarded a CIB under 
certain specified conditions.  See AR 600-8-200, Section II, 
8-8(c), (e), and (l) (February 25, 1995).  Based on this 
information, and the appellant's testimony, the RO should 
contact the Commanders of the U. S. Army Personnel Command 
(PERSCOM) and Army Reserve Personnel Center (ARPERCEN) and 
request them to verify whether the veteran has been awarded 
the CIB.  Along with this request, the veteran's 
"Certificate of Combat Service" and other personnel records 
should be sent and these offices should be asked to determine 
whether the veteran is entitled to the award of a CIB based 
on his Vietnam service.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the SSA and 
secure any decision which awarded him 
disability benefits, as well as any 
medical records used in preparing that 
decision.  Any and all responses received 
from these requests must be documented in 
the veteran's claims file.  Efforts to 
secure these records must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should contact both the U. S. 
Army's Personnel Command (PERSCOM; ATTN: 
TAPC-PDA, Alexandria, VA, 22332-0471), 
and the Army Reserve Personnel Center 
(ARPERCEN; ATTN: DARP-PAS-EAW, 9700 Page 
Boulevard, St. Louis, MO, 63132-5200) and 
request that they verify whether the 
veteran was awarded the CIB, or whether 
he is entitled to a retroactive award of 
the CIB based on his service in Vietnam.  
These offices should also identify 
whether the appellant was ever a member 
of either 2nd Battalion, 47th Mechanized 
Infantry, or the 1st Calvary Division 
during the spring 1970 invasion into 
Cambodia.  To facilitate an answer the RO 
should provide copies of the veteran's 
"Certificate of Combat Service" and 
other pertinent personnel records to each 
office.  All logical leads presented by 
the noted offices must be pursued.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  The RO should contact the Defense 
Finance and Accounting Service in order 
to ascertain which unit(s) carried the 
veteran on their payroll between February 
and August 1970. .  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

4.  Then, in an effort to ensure that an 
attempt is made to verify each and every 
claimed stressor, the RO should contact 
the veteran and his representative and 
request a comprehensive statement 
containing as much detail as possible 
regarding each of the above noted in-
service stressors.  The veteran's 
statement should include such detail as 
the dates (within 7 days), precise 
locations, and an itemized description of 
events, exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

5.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service personnel documents, to include a 
copy of the "Certificate of Combat 
Service," should be sent to the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  The Center 
should be asked to verify the occurrence 
of the incidents and any indication of 
the veteran's involvement therein.  
Additionally, the Center should identify 
by name the commanding officer of the 3rd 
Brigade, 9th Infantry Division in 1970.  
This development must be undertaken even 
if the veteran fails to provide any 
additional information concerning his 
claimed stressors.  If the Center 
indicates that the veteran's claimed 
stressors could be verified through his 
units Morning Reports or other available 
government documents, the RO should 
attempt to obtain the relevant documents 
through the National Personnel Records 
Center (NPRC) or other identified 
government agency.  The RO should 
specifically request pertinent unit 
records (to include Morning Reports, unit 
histories, operational reports, etc.) for 
the 2nd Battalion, 47th  Mechanized 
Infantry and the 725th Maintenance 
Battalion, 25th Infantry Division, dated 
from April to November 1970.  The veteran 
should also be notified of the existence 
of these records and their importance to 
his claim.  If such records are 
unavailable, the NPRC should be 
specifically requested to so indicate in 
writing.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  Careful 
documentation of all stressor development 
is vital.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

6.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made on whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

7.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  If any claimed 
in-service stressor is corroborated by 
the evidence, then the examiner must be 
provided a list of those corroborated 
stressors.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must then determine if the veteran has a 
current psychiatric disability.  If so, 
then the examiner should determine 
whether it is at least as likely as not 
that this current disability is 
etiologically related to his psychiatric 
complaints documented in April 1970.  
Then the examiner should determine 
whether the veteran has PTSD based on a 
corroborated stressor.  The examiner is 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner must utilize 
DSM-IV in arriving at diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

10.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC), which 
includes any additional pertinent law and 
regulations.  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
applicable response time should be 
allowed.  This case should then be 
returned to the Board, if in order, after 
compliance with the customary appellate 
procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


